DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the amendment filed 05 August 2022.
Claim 1 was amended.
Claims 2-20 were added.
Claims 1-20 are pending in this Office Action.


Response to Amendment
The objection to the specification regarding minor informalities was addressed and is withdrawn.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A non-statutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on non-statutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 is rejected on the ground of non-statutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 11,122,094. Although the claims at issue are not identical, they are not patentably distinct from each other.

U.S. Patent No. 11,122,094
Instant Application: 17/473,222
A system comprising: a processor; and memory coupled to the processor and storing instructions that, when executed by the processor, cause the system to perform operations comprising:
A system comprising: a processor; and memory coupled to the processor and storing instructions that, when executed by the processor, cause the system to perform operations comprising:
receiving, from a first client computing device of a first user engaged in a group conversation with a respective client computing device of one or more other respective users, an electronic communication containing a request to launch a software application into the group conversation;
receiving, from a first client computing device of a first user engaged in a group conversation with a respective client computing device of one or more other respective users, an electronic communication containing a request to launch a software application into the group conversation;
in response to the request to launch the software application, creating a software application session for the software application and associating the software application session with each respective client computing device of each respective user in the group conversation;
in response to the request to launch the software application, creating a session for the software application and associating the software application session with each respective client computing device of each respective user in the group conversation;
transmitting a respective electronic communication containing information regarding the software application session to each respective client computing device of each respective user in the group conversation;
transmitting a respective electronic communication containing information regarding the software application session to each respective client computing device of each respective user in the group conversation; and
causing display of an icon representing the software application within a docking window on a respective display screen of each respective client computing device of the one or more other respective users;

determining that the first user is engaged in the software application session; 

causing, in response to the determining, display of the icon to visually change within the docking window, wherein the docking window is configured to be displayed when at least one software application is open with respect to the group conversation, and to otherwise be hidden from display;

receiving from a second client computing device of a second user engaged in the group conversation, an electronic communication containing a request to launch the software application;

transmitting an electronic communication containing information regarding the software application to the second client computing device that contains executable code for the second client computing device to execute locally to run the software application;

receiving from a third client computing device of a third user engaged in the group conversation, an electronic communication containing a request to observe the software application;

transmitting an electronic communication containing representations of actions taken within the software application, by one or more of the first user and the second user, to the third client computing device; and

causing display of an interface element on the first client computing device, the interface element indicating that the second user is engaged in the software application session and that the third user is observing the software application session.


causing a respective visual representation of the software application to display in a conversation window on a respective display screen of each respective client computing device of the one or more other respective users.





Conclusion
THIS ACTION IS MADE FINAL. Applicants are reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alicia Baturay whose telephone number is (571) 272-3981. The examiner can normally be reached at 7am – 4pm, Mondays – Thursdays, Eastern Time.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wing Chan can be reached on (571) 272-7493. The fax number for the organization where this application or proceeding is assigned is (571) 273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).




/Alicia Baturay/
Primary Examiner, Art Unit 2441

October 4, 2022